Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18   PageID.212   Page 1 of 28



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WENDELL SHANE MACKEY,

            Plaintiff,
-vs-                                       CA: 17-12359
                                           HON: BERNARD A. FRIEDMAN
JAMES MICHAEL BERRYMAN,
Mayor of the City of Adrian, Michigan;
MARGARET M.S. NOE, Judge of the
Lenawee County Circuit Court,

            Defendants.
                                    /

HADDAD LAW FIRM, PLC                     ROSATI SCHULTZ JOPPICH
Issa Haddad (P71699)                     & AMTSBUECHLER PC
Attorney for Plaintiff                   BY: Holly S. Battersby (P72023)
30600 Telegraph Rd., Ste. 3150           Attorney for Defendant Noe
Bingham Farms, MI 48025-4550             27555 Executive Drive, Ste. 250
(248) 633-8500                           Farmington Hills, MI 48331-3550
issa@haddlaw.com                         (248) 489-4100
                                         hbattersby@rsjalaw.com
GARAN LUCOW MILLER, P.C.
John J. Gillooly (P41948)
Anthony Monticciolo (P76013)
Attorneys for Defendant Berryman
1155 Brewery Park Blvd., Ste. 200
Detroit, MI 48207-2641
(313) 446-5501
jgillooly@garanlucow.com
amonticciolo@garanlucow.com
                                    /

 DEFENDANT NOE'S EMERGENCY MOTION TO QUASH SUBPOENAS
              AND FOR PROTECTIVE ORDER

           ***EXPEDITED CONSIDERATION REQUESTED***
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18      PageID.213       Page 2 of 28




      Defendant, MARGARET M.S. NOE, by her attorneys, ROSATI,

SCHULTZ, JOPPICH & AMTSBUECHLER, P.C., brings these Motions,

pursuant to FRCP 26 and FRCP 45, based upon the following:

      1.    Plaintiff asserts a claim against Judge Margaret Noe pursuant to 42

USC 1983 because he believes she improperly granted an ex parte Personal

Protection Order filed by Defendant James Berryman against Plaintiff. Dkt #1.

      2.    As a Judge acting within her jurisdiction, Judge Noe is entitled to

absolute judicial immunity from this suit. Stump v. Sparkman, 435 U.S. 349, 359

(1978)(“[a]judge is absolutely immune from liability for his judicial acts even if

his exercise of authority is flawed by the commission of grave procedural errors”);

Mireles v. Waco, 502 U.S. 9, 11–12 (1991)(per curium)(“judicial immunity is an

immunity from suit, not just from ultimate assessment of damages . . . .

Accordingly, judicial immunity is not overcome by allegations of bad faith or

malice, the existence of which ordinarily cannot be resolved without engaging in

discovery and eventual trial); Harlow v. Fitzgerald, 457 U.S. 800, 815-819 (1982)

(allegations of malice are insufficient to overcome qualified immunity).

      3.    Despite the narrow scope of Plaintiff’s claim against Judge Noe in this

case, and the clear application of judicial immunity to bar Plaintiff’s claim,

Plaintiff has served several abusive subpoenas to various entities designed to

embarrass and harass Judge Noe. (Ex. A –E Subpoenas).

                                         1
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18      PageID.214    Page 3 of 28



      4.     Specifically, four extremely broad and unduly burdensome subpoenas,

dated November 6, 2018, seek irrelevant and confidential information pertaining to

Judge Noe from Lenawee County, Adrian College, Gatehouse Media and Lenawee

Country Club. (Ex. A-D)

      5.     It is well-settled that “[a] subpoena to a third party under Rule 45 is

subject to the same discovery limitations as those set out in Rule 26.” State Farm

Mut. Auto. Ins. Co. v. Warren Chiropractic & Rehab Clinic, P.C., 315 F.R.D. 220,

222 (E.D. Mich. 2016).

      6.     These subpoenas request information that is beyond any arguable

bounds of relevant discovery related to the claims in this case in violation of Fed.

R. Civ. P. 26.

      7.     The information requested in these subpoenas does not have the

“tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.” Fed. R. Evid. 401.

      8.     Moreover, Plaintiff’s subpoenas seek documents and records that

contain confidential information pertaining to the Judge including, but not limited

to, her phone numbers, phone records including text messages, Social Security

Number, address, names of family members, banking/financial information,

income information, personal email account information, etc.



                                         2
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.215   Page 4 of 28



       9.     The subpoena to Lenawee County is also so broad that it requests

attorney client privileged information. (Ex. A).

       10.    As a Judge who regularly presides over criminal matters, public

disclosure of the information sought in the subject subpoenas is not only an

invasion of Judge Noe’s privacy, but also puts her safety, and the safety of her

family, at risk.

       11.    Consequently, Judge Noe moves to quash the subject subpoenas, as

more specifically detailed in the accompanying Brief.

       12.    Judge Noe also seeks a Protective Order, as discussed herein,

preventing disclosure of her personal and confidential information.

       13.    The undersigned sought concurrence from Plaintiff’s counsel on

November 14, 2018, explaining the nature of this Motion and its legal basis and

requested, but did not obtain, concurrence in the relief sought.

       Defendant Noe respectfully requests that this Honorable Court quash

Plaintiff's Subpoenas to Lenawee County, Adrian College, Lenawee Country Club

and Gatehouse Media, grant the Protective Order as outlined herein, and award the

costs and attorney fees so wrongfully incurred in filing this Motion as well as any

other sanctions the Court deems appropriate.




                                          3
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18    PageID.216   Page 5 of 28




                              Respectfully submitted,

                              ROSATI SCHULTZ JOPPICH
                              & AMTSBUECHLER PC


                              s/Holly S. Battersby
                              Attorney for Defendant Noe
                              27555 Executive Drive, Ste. 250
                              Farmington Hills, MI 48331
                              (248) 489-4100
                              hbattersby@rsjalaw.com
                              (P72023)

DATED: November 19, 2018




                                      4
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18   PageID.217   Page 6 of 28



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WENDELL SHANE MACKEY,

            Plaintiff,
-vs-                                      CA: 17-12359
                                          HON: BERNARD A. FRIEDMAN
JAMES MICHAEL BERRYMAN,
Mayor of the City of Adrian, Michigan;
MARGARET M.S. NOE, Judge of the
Lenawee County Circuit Court,

            Defendants.
                                    /

HADDAD LAW FIRM, PLC                     ROSATI SCHULTZ JOPPICH
Issa Haddad (P71699)                     & AMTSBUECHLER PC
Attorney for Plaintiff                   BY: Holly S. Battersby (P72023)
30600 Telegraph Rd., Ste. 3150           Attorney for Defendant Noe
Bingham Farms, MI 48025-4550             27555 Executive Drive, Ste. 250
(248) 633-8500                           Farmington Hills, MI 48331-3550
issa@haddlaw.com                         (248) 489-4100
                                         hbattersby@rsjalaw.com
GARAN LUCOW MILLER, P.C.
John J. Gillooly (P41948)
Anthony Monticciolo (P76013)
Attorney for Defendant Berryman
1155 Brewery Park Blvd., Ste. 200
Detroit, MI 48207-2641
(313) 446-5501
jgillooly@garanlucow.com
amonticciolo@garanlucow.com
                                    /

     BRIEF IN SUPPORT OF DEFENDANT NOE'S EMERGENCY
   MOTION TO QUASH SUBPOENA AND FOR PROTECTIVE ORDER

          ***EXPEDITED CONSIDERATION REQUESTED***
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18   PageID.218   Page 7 of 28



                           ISSUES PRESENTED

I.    WHETHER PLAINTIFF’S SUBPOENAS TO LENAWEE
      COUNTY, ADRIAN COLLEGE, LENAWEE COUNTRY CLUB
      AND GATEHOUSE MEDIA SHOULD BE QUASHED?
            Plaintiff says, No.
            Defendant says, Yes.

II.   WHETHER JUDGE NOE IS ENTITLED TO A PROTECTIVE
      ORDER PURSUANT TO FRCP 26(C)(1)?
            Plaintiff says, No.
            Defendant says, Yes.




                                      i
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18                                PageID.219          Page 8 of 28



                                      INDEX OF AUTHORITIES

Cases

9 Wright & Miller, Federal Practice & Procedure: Civil s 2457 at
  437-438 (1971).......................................................................................................5

EEOC v. Ford Motor Credit Co., 26 F.3d 44, 47 (6th Cir. 1994) .............................4

Harlow v. Fitzgerald, 457 U.S. 800, 815-819 (1982) ...............................................1

In re City of New York, 607 F.3d 923, 944-45 (2nd Cir. 2010) .................................7

In re Packaged Ice Antitrust Litig., 2011 WL 1790189, at *9
   (quoting In re City of New York, 607 F.3d at 944-45) ...........................................7

In re Packaged Ice Antitrust Litig., No. 08-MD-01952, 2011
   WL 1790189, at *9 (E.D. Mich. May 10, 2011) .............................................7, 11

Martin v. Trott Law, P.C., No. CV 15-12838, 2016 WL 9450599,
 at *2 (E.D. Mich. Dec. 22, 2016) ...........................................................................5

Michigan State A. Philip Randolph Inst. v. Johnson, No. 16-CV-11844,
  2018 WL 1465767, at *2 (E.D. Mich. Jan. 4, 2018) .......................................6, 17

Mireles v. Waco, 502 U.S. 9, 11–12 (1991).........................................................1, 11

Rataj v. City of Romulus, 306 Mich. App. 735, 754 (2014) ................................8, 11

Seattle Times Seattle Times Co. v. Rhinehart, 467 U.S. 20, 30-34 (1984 ...............16

State Farm Mut. Auto. Ins. Co. v. Warren Chiropractic &
Rehab Clinic, P.C., 315 F.R.D. 220, 222 (E.D. Mich. 2016) ....................................2

Stump v. Sparkman, 435 U.S. 349, 359 (1978) .........................................................1

Sys. Prod. and Solutions, Inc., v. Scramlin, No. 13-cv-14947,
  2014 WL 3894385, at *9 (E.D. Mich. Aug. 8, 2014) ............................................3



                                                           ii
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18                                  PageID.220          Page 9 of 28



Rules

Fed.R.Civ.P. 26 ..........................................................................................................1

Fed.R.Civ.P. 26(b) .....................................................................................................3

Fed.R.Civ.P. 26(b)(1)...........................................................................................3, 15

Fed. R. Civ. P. 26(c)(1) ............................................................................................16

Fed.R.Civ.P. 45(b) ....................................................................................................5

Fed.R.Civ.P. 45(d)(1).................................................................................................5

Fed.R.Civ.P. 45(d)(2)(B) ...........................................................................................5

Fed.R.Civ.P. 45(d)(3).................................................................................................4

Fed. R. Evid 401 ............................................................................................. 2, 4, 13




                                                            iii
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18     PageID.221    Page 10 of 28



                    STATEMENT OF PERTINENT FACTS

       This litigation arises out of an ex parte Personal Protection Order (“PPO”)

 obtained by former Adrian Mayor James Berryman against Plaintiff Wendell

 Shane Mackey. Dkt #1. Defendant Berryman filed the Petition for Ex Parte PPO

 on July 6, 2017 and it was entered by Lenawee County Circuit Court Judge

 Margaret Noe on July 7, 2017. (Ex. F – PPO; Ex. G – Order Granting PPO).

 Plaintiff filed this lawsuit on July 17, 2017 and requested that Judge Noe recuse

 herself from hearing his Motion to Set Aside the Ex Parte PPO. (Dkt #1; Ex. H –

 Disqualification Transcript, pp. 14). Consequently, the matter was re-assigned to

 Washtenaw County Circuit Court Judge Patrick Conlin.        After three days of

 hearing, Judge Conlin ordered that the PPO remain in place, with minor

 modification. (Ex. I – Conlin Ruling).

       Plaintiff’s suit against Judge Noe is limited to the allegation that she

 improperly granted Mr. Berryman’s ex parte PPO without first conducting an

 evidentiary hearing. Dkt #1. Given the emergency nature that often accompanies

 a PPO, judges frequently grant these Orders without evidentiary hearing. Even if

 Plaintiff could somehow prove that the ex parte PPO was wrongfully granted,

 Judge Noe is afforded absolute judicial immunity for decisions she makes within

 her jurisdiction as a Lenawee County Circuit Court Judge. See, e.g.     Stump v.

 Sparkman, 435 U.S. 349, 359 (1978)(“[a]judge is absolutely immune from liability



                                          1
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18          PageID.222    Page 11 of 28



 for his judicial acts even if his exercise of authority is flawed by the commission of

 grave procedural errors”); Mireles v. Waco, 502 U.S. 9, 11–12 (1991)(“judicial

 immunity is an immunity from suit, not just from ultimate assessment of damages .

 . . . Accordingly, judicial immunity is not overcome by allegations of bad faith or

 malice, the existence of which ordinarily cannot be resolved without engaging in

 discovery and eventual trial); Harlow v. Fitzgerald, 457 U.S. 800, 815-819 (1982)

 (allegations of malice are insufficient to overcome qualified immunity).1

       Despite the narrow scope of Plaintiff’s claim against Judge Noe in this case,

 and the clear application of judicial immunity to bar Plaintiff’s suit, Plaintiff served

 eight abusive subpoenas, dated November 6, 2018, upon various entities, several of

 which were specifically designed to embarrass and harass Judge Noe, as well as

 invade her privacy.2 (Exs. A-E, Subpoenas). These subpoenas include those

 directed to Lenawee County, Lenawee Country Club, Adrian College and

 Gatehouse Media. (Ex. A-D). The information sought, to the extent it exists in the

 possession of the recipients, would require potential public disclosure of attorney-

 client privileged information, as well as private and confidential information

 1
   Given the clear application of judicial immunity to bar Plaintiff’s claims, along
 with the abusive discovery tactics which are being employed in this litigation,
 Defendant Noe will promptly file a Motion for Stay of Discovery and Motion for
 Leave to File More Than One Motion for Summary Judgment, so that the
 immunity issues can be resolved before Judge Noe is subjected to any additional
 improper discovery requests. See, e.g. Ex. J – Plaintiff’s Interrogatories to
 Defendant Noe.
 2
   These subpoenas were received by the undersigned on November 9, 2018.

                                            2
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.223    Page 12 of 28



 including, but not limited to the Judge’s: home address, phone number(s),

 information pertaining to her work phone, phone records including text messages,

 Social Security Number, driver’s license number, names and phone numbers of

 family members and friends, banking/financial information, credit card numbers,

 income information, personal email account information, etc. Clearly, this

 information is wholly irrelevant to the issues raised in Plaintiff’s Complaint against

 Judge Noe.

                                    ARGUMENT

 I.    PLAINTIFF’S SUBPOENAS TO LENAWEE COUNTY, ADRIAN
       COLLEGE, LENAWEE COUNTRY CLUB AND GATEHOUSE
       MEDIA SHOULD BE QUASHED.
       Despite the narrow scope of Plaintiff’s allegations against Judge Noe, and

 her absolute judicial immunity, Plaintiff has served incredibly broad and far-

 reaching subpoenas to Lenawee County, Lenawee Country Club, Adrian College

 and Gatehouse Media, which seek wholly irrelevant information and were served

 simply to annoy, embarrass and harass Judge Noe, as well as invade her privacy.

 “Rule 26(b) defines the scope of discovery for a subpoena issued pursuant to Rule

 45.” Sys. Prod. and Solutions, Inc., v. Scramlin, No. 13-cv-14947, 2014 WL

 3894385, at *9 (E.D. Mich. Aug. 8, 2014)(Ex. K). As this Court is well aware,

 Rule 26(b)(1) provides, in pertinent part:

      Parties may obtain discovery regarding any nonprivileged matter
      that is relevant to any party's claim or defense and proportional to


                                              3
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.224    Page 13 of 28



      the needs of the case, considering the importance of the issues at stake
      in the action, the amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or expense of
      the proposed discovery outweighs its likely benefit. Information within
      this scope of discovery need not be admissible in evidence to be
      discoverable.

 (emphasis added). “Relevant evidence” is “evidence having any tendency to make

 the existence of any fact that is of consequence to the determination of the action

 more probable or less probable than it would be without the evidence.” Fed. R.

 Evid 401.    FRCP 45(d)(3) governs Motions to Quash Subpoenas, articulating

 where a court must quash or modify a subpoena:

      (A) When Required. On timely motion, the court for the district where
      compliance is required must quash or modify a subpoena that:

      (i) fails to allow a reasonable time to comply;
      (ii) requires a person to comply beyond the geographical limits specified
      in Rule 45(c);
      (iii) requires disclosure of privileged or other protected matter, if no
      exception or waiver applies; or
      (iv) subjects a person to undue burden.

 (emphasis added). Whether a burden is “undue” requires the Court to weigh “the

 likely relevance of the requested material ... against the burden ... of producing the

 material.” EEOC v. Ford Motor Credit Co., 26 F.3d 44, 47 (6th Cir. 1994). “While

 the person seeking to quash the subpoena ‘bears the burden of demonstrating that

 the discovery sought should not be permitted, the party seeking the discovery has

 the initial burden of demonstrating its relevance.” Martin v. Trott Law, P.C.,



                                           4
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.225   Page 14 of 28



 No. CV 15-12838, 2016 WL 9450599, at *2 (E.D. Mich. Dec. 22, 2016)(internal

 quotes and cites omitted)(Ex. L)(emphasis added).

       Rule 45(b), additionally provides:

       [T]he court, upon motion made promptly and in any event at or
       before the time specified in the subpoena for compliance
       therewith, may (1) quash or modify the subpoena if it is
       unreasonable and oppressive or condition denial of the motion upon
       the advancement by the person in whose behalf the subpoena is issued
       of the reasonable cost of producing the books, papers, documents, or
       tangible things.

 (emphasis added). Here, Plaintiff seeks disclosure of irrelevant, protected matter

 that clearly invades Judge Noe’s privacy and subjects her to undue burden. In

 ruling on a Motion to Quash, like the instant Motion filed by Defendant Noe, the

 Court may modify the subpoena at issue to remove its objectionable features. See,

 9 Wright & Miller, Federal Practice & Procedure: Civil s 2457 at 437-438 (1971);

 Fed. R. Civ.P 45(b). At the very least, Defendant Noe requests that the irrelevant,

 abusive requests be removed from the subject subpoenas, as outlined below.3 4


 3
   Rule 45 (d)(1) provides that” [a] party or attorney responsible for issuing and
 serving a subpoena must take reasonable steps to avoid imposing undue burden or
 expense on a person subject to the subpoena. The court for the district where
 compliance is required must enforce this duty and impose an appropriate
 sanction—which may include lost earnings and reasonable attorney's fees—on a
 party or attorney who fails to comply.” Plaintiff clearly has not taken such steps in
 serving these incredibly burdensome and oppressive subpoenas in this case and his
 actions should be sanctioned.
 4
   Although Defendant Noe only addresses those portions of the subpoenas that are
 directly applicable to her, the subpoena recipients have a clear basis for objecting
 to these burdensome subpoenas pursuant to FRCP 45(d)(2)(B), which provides:

                                            5
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.226    Page 15 of 28



       “[A] district court must limit the scope of discovery if it determines that ‘the

 burden or expense of the proposed discovery outweighs its likely benefit,

 considering the needs of the case, the amount in controversy, the parties' resources,

 the importance of the issues at stake in the action, and the importance of the

 discovery in resolving the issues.’” Michigan State A. Philip Randolph Inst. v.

 Johnson, No. 16-CV-11844, 2018 WL 1465767, at *2 (E.D. Mich. Jan. 4,

 2018)(Ex. M )(quoting Fed. R. Civ. P. 26(b)(2)(C)(iii)). Here, there is absolutely

 no benefit to disclosure of the information Plaintiff seeks, as more thoroughly

 described below. None of the materials sought have any relevance whatsoever to

 Plaintiff’s claim that the ex parte PPO against him was improperly granted and

 constitute a substantial burden to the subpoena recipients, as well as Judge Noe,

 whose personal safety will be placed at risk if the information sought is made

 public. Further, there is no “amount in controversy” as it pertains to Judge Noe, as

 Plaintiff has not experienced any monetary damages. He is not making a wage loss

 claim, has not treated for any medical or psychological issue arising from this

 incident, and has set forth no other source of economic damages. (Ex. N – Ans to

 Co-Def Int; Ex. O – Ans to Def Noe’s Ints). Finally, the information sought will

       A person commanded to produce documents or tangible things or to
       permit inspection may serve on the party or attorney designated in the
       subpoena a written objection to inspecting, copying, testing or
       sampling any or all of the materials or to inspecting the premises—or
       to producing electronically stored information in the form or forms
       requested.

                                           6
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18           PageID.227     Page 16 of 28



 have no bearing on the resolution of the issues raised in Plaintiff’s Complaint, as

 they seek information that is entirely irrelevant to this litigation. It is clear that the

 subpoenas seeking information pertinent to Judge Noe must be quashed.

       Additionally, this Court has previously recognized a “law enforcement

 privilege” in determining whether police officers’ private information must be

 disclosed.   In re Packaged Ice Antitrust Litig., No. 08-MD-01952, 2011 WL

 1790189, at *9 (E.D. Mich. May 10, 2011)(Ex. P). According to this privilege,

 police officers are entitled to protection from disclosure of their personal

 information to the public because it may endanger their safety. In re City of New

 York, 607 F.3d 923, 944-45 (2nd Cir. 2010). As this Court has held, “in

 determining whether law enforcement privilege should foreclose disclosure the

 ‘public interest in nondisclosure [must be balanced] against the need of a particular

 litigant for access to the privileged information.’” In re Packaged Ice Antitrust

 Litig., 2011 WL 1790189, at *9 (quoting In re City of New York, 607 F.3d at 944-

 45)(Ex. P). The same safety concerns are applicable in the judicial context, where

 the public dissemination of a judge’s personal information poses the same risk as

 dissemination of police officers’ confidential information.

       Judge Noe is called upon to preside over criminal proceedings, which

 involve the conviction and sentencing of the guilty.            Exposing Judge Noe’s

 personal address, phone number, Social Security Number, driver’s license number,



                                             7
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18             PageID.228   Page 17 of 28



 banking information, family member names, etc., undoubtedly poses a threat to her

 safety and, for the same reasons this Court has recognized the law enforcement

 privilege, this information should be protected from public disclosure. Plaintiff has

 no legitimate need for the information he seeks as it is entirely irrelevant to his

 lawsuit. Plaintiff’s subpoenas pertaining to Judge Noe should be quashed. See

 also Rataj v. City of Romulus, 306 Mich. App. 735, 754 (2014)(“[h]ome addresses,

 dates of birth, and telephone numbers typically constitute information of a personal

 nature within the meaning of the privacy exemption” to the FOIA and “personnel

 files of a law enforcement agency are exempt from disclosure “[u]nless the public

 interest in disclosure outweighs the public interest in nondisclosure in the

 particular instance....”)(internal quotes and cites omitted).

       Defendant Noe specifically seeks to quash or modify the following portions

 of the irrelevant and burdensome subpoenas served upon Lenawee County, the

 Lenawee County Country Club, Adrian College and Gatehouse Media:

       A.     The Lenawee County Subpoena.


       Plaintiff’s broad and burdensome subpoena to Lenawee County seeks 13

 categories of irrelevant information. (Ex. A). The following requests specifically

 pertain to Judge Noe:

       Electronically Stored Information




                                            8
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18      PageID.229   Page 18 of 28



       3.    Please provide clear, legible and unredacted copies in Adobe
             Portable Document Format (.pdf) of all electronically stored
             information, including but not limited to electronic mail
             messages, text messages, or any other form of electronic
             communication, sent to or from any Lenawee County
             employee, contractor or elected official between January 1,
             2017 to the present that relate to, pertain to or otherwise
             reference in any way Margaret Noe.

       4.    Please provide clear, legible and unredacted copies in Adobe
             Portable Document Format (.pdf) of all electronically stored
             information, including but not limited to electronic mail
             messages, text messages, or any other form of electronic
             communication, sent to or from any Lenawee County
             employee, contractor or elected official between January 1,
             2017 to the present that relate to, pertain to or otherwise
             reference in any way the Personal Protection Order issued in the
             matter of James M. Berryman v Wendell Shane Mackey,
             Lenawee County Circuit Court Case No. 17-44270-PH.

       5.    Please provide clear, legible and unredacted copies in Adobe
             Portable Document Format (.pdf) of all electronically stored
             information, including but not limited to electronic mail
             messages, text messages, or any other form of electronic
             communication, set to or from any Lenawee County employee,
             contractor or elected official between January 1, 2017 to the
             present that relate to, pertain to or otherwise reference in any
             way the matter of Wendell Shane Mackey v. James Michael
             Berryman v [sic], U.S. District Court, E.D. Mich. Case No.
             2:17-cv-12359.

       Documents

       1.    Please provide clear, legible and unreduced copies of any
             document that relates to, pertains to or otherwise references in
             any way Wendell Shane Mackey that is not routinely
             maintained for public review in the Clerk of the Court’s office.

       2.    Please provide clear, legible and unreduced copies of Margaret
             M.S. Noe’s entire personnel file.

                                         9
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18       PageID.230    Page 19 of 28




       3.    Please provide clear, legible and unreduced copies of any
             document that relates to, pertains to or otherwise references in
             any way the Personal Protection Order issued in the matter of
             James M. Berryman v. Wendell Shane Mackey, Lenawee
             County Circuit Court Case No. 17-44270-PH that is not
             routinely maintained for public review in the Clerk of the
             Court’s office.

       4.    Please provide clear, legible and unreduced copies of any
             document that relates to, pertains to or otherwise references in
             any way the matter of Wendell Shane Mackey v. James Michael
             Berryman, U.S. District Court, E.D. Mich. Case No. 2:17-cv-
             12359 that is not routinely maintained for public review in the
             Clerk of the Court’s office.

       5.    Please provide copies of all telephone records for any
             telephone(s) routinely used by Margaret M.S. Noe from
             January 1, 2017 to present including but not limited to
             documents memorializing the date of call or text message,
             originating telephone number, terminating telephone number
             and duration of call or length of text message.

       6.    Please identify all telephone numbers for any telephone(s)
             routinely used by any Lenawee County employees, contractors
             or elected officials from January 1, 2017 to the present.

       (Ex. A – County Subpoena). As a preliminary matter, upon information and

 belief, “Electronically Stored Information” Requests # 3, #4 and #5, as well as

 “Document” Requests #1, #3, and #4 may contain attorney-client privileged

 information, which is not subject to disclosure. Further, Judge Noe’s personnel file

 is wholly irrelevant to the claim raised in this lawsuit and does not have the

 tendency of making any fact of consequence in this action more probable.

 Fed.R.Evid. 401. The Judge granted an ex parte PPO in accordance with the law;


                                         10
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18     PageID.231    Page 20 of 28



 there is nothing in her personnel file that could have any bearing on whether that

 decision was proper, especially given the fact that even if the Judge made the

 wrong decision, or acted with malice, she is absolutely immune from suit. Mireles

 v. Waco, 502 U.S. 9, 11–12 (1991)(per curium). The request for her personnel file

 is clearly an attempt to harass, oppress and annoy her. Furthermore, disclosure of

 the information that may contained in Judge Noe’s personnel file, including

 banking information, income information, home address, home telephone number,

 personal email address, family members’ names, Social Security Number, driver’s

 license number, etc., would severely compromise Judge Noe’s personal safety if

 made public. See, e.g., Rataj v. City of Romulus, 306 Mich. App. 735, 754 (2014);

 In re Packaged Ice Antitrust Litig., No. 08-MD-01952, 2011 WL 1790189, at *9

 (E.D. Mich. May 10, 2011)(Ex. P).       There is absolutely no reason for such

 information to be produced in a case which is limited to whether a decision by a

 judicial official was proper.

       Plaintiff’s subpoena to Lenawee County is extremely overly broad and

 unduly burdensome and should be struck in its entirety. At the very least, the

 requests identified above which pertain to Judge Noe should be removed from the

 request.

       B.     Lenawee Country Club Subpoena Documents
       Judge Noe is a member of Lenawee Country Club.           Plaintiff seeks 11



                                        11
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18         PageID.232    Page 21 of 28



 categories of irrelevant information from her Country Club in violation of her right

 to privacy. (Ex. B – Lenawee Country Club Subpoena). Those that pertain to

 Judge Noe are as follows:

       5.     Please provide clear, legible and unredacted copies of all
              documents, communications or Electronically Stored
              Information related or pertaining to Margaret Noe, including
              but not limited to:

              A.     Membership applications or renewals;

              B.     Documents reflecting Margaret Noe’s authorization to
                     enter the Lenawee Country Club, from January 1, 2017 to
                     the present;

              C.     Documents that reflect that Margaret Noe used, reserved
                     or[sic] otherwise been present at any Lenawee Country
                     Club facility from January 1, 2017 to the present;

              D.     Charges or expenses made or signed for by Margaret Noe
                     from January 1, 2017 to the present including receipts
                     and signatures of all charges and expenses;

              E.     Invoices, statements or receipts issued to Margaret Noe
                     from January 1, 2017 to present; and

              F.     Any other document that relates or pertains to Margaret
                     Noe from January 1, 2017 to the present including, but
                     not limited to any photographs or other documents.

 Plaintiff does not allege that any of the events giving rise to his lawsuit occurred at

 the Lenawee Country Club. Dkt #1. Seeking every “document that relates or

 pertains” to Judge Noe from a social club she is a member of is the pure definition

 of harassment. The information sought in this discovery request has absolutely no



                                           12
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18          PageID.233    Page 22 of 28



 bearing on whether granting an ex parte PPO to Defendant Berryman was proper

 and does not have the tendency of making any fact of consequence in this action

 more probable. Fed.R.Evid 401. Information pertaining to charges made by Judge

 Noe at her Country Club along with invoices, statements and receipts will clearly

 result in the public disclosure of Judge Noe’s financial/banking information, credit

 card numbers, etc. The overbreadth and harassing nature of this subpoena is

 highlighted by Plaintiff’s request for any document whatsoever pertaining to Judge

 Noe over the last two years. This subpoena, as it relates to Judge Noe, must be

 quashed.

       C.      Adrian College Subpoena

       Plaintiff served a subpoena upon Adrian College which seeks 10 different

 categories of documents. (Ex. C – Adrian College Subpoena). It is hard to imagine

 how any of the documents requested have any bearing upon the claims raised in

 this case, but the irrelevant requests that specifically pertain to Judge Noe are:

            8. Please provide clear, legible and unredacted copies of any
               document that relates to, pertains to, or otherwise references
               both Margaret Noe and James Berryman.

            9. Please provide clear, legible, and unredacted copies of any
               photograph or other document that depicts both Margaret Noe
               and James Berryman.

 Nothing about the PPO obtained by Defendant Berryman against Plaintiff has

 anything to do with Adrian College. Plaintiff is improperly conducting a fishing



                                           13
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18      PageID.234    Page 23 of 28



 expedition designed to elicit information that is wholly irrelevant to the claim

 raised in this lawsuit. The overly broad and unduly burdensome request for any

 document that in any way relates or references Judge Noe is clearly designed to

 harass her. Judge Noe was an adjunct professor at one point in her career at Adrian

 College. The production of “any document” in the College’s possession that in

 any way pertains to Judge Noe could very well result in the disclosure of personal

 and confidential information, such as her address, family member names, banking

 information, Social Security Number, income information, credit score, etc. The

 subpoena in its entirety should be struck as overly broad, unduly burdensome and

 seeking completely irrelevant information. At the very least, Requests #8 and #9

 should be removed.

       D.    Gatehouse Media Subpoena
       Plaintiff seeks 14 different categories of information from Gatehouse Media

 (d/b/a The Daily Telegram), with the following irrelevant and harassing requests

 pertaining to Judge Noe (Ex. D – Gatehouse Media Subpoena):

       Electronically Stored Information

       5.    Please provide copies in Adobe Portable Document Format
             (.pdf) of all electronically stored information including but not
             limited to electronic mail messages, text messages or any other
             form of electronic communication set to/from Margaret M.S.
             Noe to / from any employee or contractor of The Daily
             Telegram between January 1, 2017 to the present.

       8.    Please provide copies in Adobe Portable Document Format


                                         14
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18        PageID.235    Page 24 of 28



              (.pdf) of all posts made on www.lenconnect.com from any
              account(s) affiliated with Margaret M.S. Noe.

 These requests are wholly irrelevant to any claim or defense in this case and are

 not proportional to the needs of the case. FRCP 26(b)(1). The information sought

 does not have the tendency of making any fact of consequence in this action more

 probable given the only assertion against her is that she improperly granted an ex

 parte PPO. This subpoena seeks any communication Judge Noe may have had

 with The Daily Telegram regarding any subject whatsoever over a period of two

 years, as well as posts on www.lenconnect.comfrom any account, personal or

 business, affiliated with Judge Noe, which have absolutely nothing to do with

 claims asserted against her in this lawsuit.5 Further, Defendant objects to this

 request on the grounds that it violates Judge Noe’s right to privacy. Production of

 information responsive to this request, to the extent any exists, has the potential of

 making public Judge Noe’s personal email address and other private information

 pertaining to the Judge.      As described above, as a judicial officer, this is

 particularly concerning because the Judge regularly hears criminal matters and

 exposure of her personal information, such as email addresses, puts her personal

 safety at risk. This subpoena was clearly improperly issued to harass, embarrass

 and annoy Judge Noe and should be quashed by this Court.

 5
   Judge Noe does not have any recollection of posting on www.leconnect.com, but
 to the extent the information sought in this subpoena does exist, it may contain her
 personal email address, which should not be publicly disclosed.

                                          15
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18       PageID.236    Page 25 of 28



 II.    JUDGE NOE IS ENTITLED TO A PROTECTIVE ORDER
        PURSUANT TO FRCP 26(C)(1).
       Fed. R. Civ. P. 26 (c)(1) provides:

        The court may, for good cause, issue an order to protect a party or
        person from annoyance, embarrassment, oppression, or undue
        burden or expense, including one or more of the following:
              (A) forbidding the disclosure or discovery;
              (B) specifying terms, including time and place or the
              allocation of expenses, for the disclosure or discovery;
              (C) prescribing a discovery method other than the one selected
              by the party seeking discovery;
              (D) forbidding inquiry into certain matters, or limiting the
              scope of disclosure or discovery to certain matters;
              (E) designating the persons who may be present while the
              discovery is conducted;
              (F) requiring that a deposition be sealed and opened only on
              court order;
              (G) requiring that a trade secret or other confidential research,
              development, or commercial information not be revealed or be
              revealed only in a specified way; and
              (H) requiring that the parties simultaneously file specified
              documents or information in sealed envelopes, to be opened as
              the court directs.

 As the Supreme Court has held, “it is necessary for the trial court to have the

 authority to issue protective orders conferred by Rule 26(c),” in order to regulate

 the use and disclosure of information that “if publicly released could be damaging

 to reputation and privacy.” Seattle Times Seattle Times Co. v. Rhinehart, 467 U.S.

 20, 30-34 (1984). Further, as Magistrate Judge Mazoub recently explained:

        Rule 26(c) allows the court to issue protective orders for good
        cause shown to protect a party or person from annoyance,
        embarrassment, oppression, or undue burden or expense,
        including that the disclosure or discovery not be had or that the


                                             16
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18           PageID.237   Page 26 of 28



       disclosure or discovery be limited to certain matters. Fed. R. Civ.
       P. 26(c). The party seeking a protective order has the burden of
       showing that good cause exists for the order. Nix v. Sword, 11
       Fed.Appx. 498, 500 (6th Cir. 2001). To show good cause, the movant
       must articulate specific facts showing “clearly defined and serious
       injury resulting from the discovery sought and cannot rely on mere
       conclusory statements.” Id. (citations and internal quotation marks
       omitted).

 Michigan State A. Philip Randolph Inst. v. Johnson, No. 16-CV-11844, 2018 WL

 1465767, at *2 (E.D. Mich. Jan. 4, 2018)(Ex. M).

       Defendant Noe requests a Protective Order prohibiting discovery of the

 information and materials pertaining to her that Plaintiff seeks in his subpoenas

 directed to Lenawee County, Lenawee Country Club, Adrian College and

 Gatehouse Media. (Ex. A – D). Defendant Noe further requests that this Order

 prohibit Plaintiff from serving similar subpoenas on other entities, which seek to

 discover irrelevant and private information such as Defendant Noe’s phone

 records,    email    addresses,    residential     address,    income      information,

 banking/financial information, family members’ names, information pertaining to

 the Judge’s membership at social clubs and other social activities, etc., without first

 obtaining permission from this Court.          A Protective Order of this nature is

 especially important in this case as a subpoena recipient may produce the requested

 materials before a defendant has the ability to file a Motion to Quash. Clearly,

 public disclosure of Judge Noe’s personal information constitutes a substantial risk

 to the safety of her and her family.

                                           17
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18      PageID.238    Page 27 of 28



                                     RELIEF

       Defendant Noe respectfully requests that this Honorable Court quash

 Plaintiff's Subpoenas to Lenawee County, Adrian College, Lenawee Country Club

 and Gatehouse Media, grant the Protective Order as outlined herein, and award the

 costs and attorney fees so wrongfully incurred in filing this Motion as well as any

 other sanctions the Court deems appropriate.


                                Respectfully submitted,

                                ROSATI SCHULTZ JOPPICH
                                & AMTSBUECHLER PC


                                s/ Holly S. Battersby
                                Attorney for Defendant Noe
                                27555 Executive Drive, Ste. 250
                                Farmington Hills, MI 48331
                                (248) 489-4100
                                hbattersby@rsjalaw.com
                                (P72023)

 DATED: November 19, 2018




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the



                                         18
Case 2:17-cv-12359-BAF-DRG ECF No. 23 filed 11/19/18     PageID.239   Page 28 of 28



 foregoing paper with the Clerk of the Court using the ECF system, which will send

 notification of such filing to the following: Issa Haddad; John J. Gillooly /

 Anthony Monticciolo; and I hereby certify that I have mailed by United States

 Postal Service the paper to the following non-ECF participants: On: [NONE]




                                ROSATI SCHULTZ JOPPICH
                                & AMTSBUECHLER PC


                                s/ Holly S. Battersby
                                Attorney for Defendant Noe
                                27555 Executive Drive, Ste. 250
                                Farmington Hills, MI 48331
                                (248) 489-4100
                                hbattersby@rsjalaw.com
                                (P72023)
